          Case 1:14-cr-00774-RJS Document 57 Filed 12/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                -v-                                                 No 14-cr-774 (RJS)
                                                                         ORDER
 JAVIER LAVAYEN

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

       The parties reserved Monday, December 14, 2020 at 11:00 a.m. for a conference on

Defendant Laveyen’s pending violations of supervised release in this matter. (Doc. No. 56).

However, due to the challenges of scheduling remote proceedings during the COVID-19

pandemic, the Court can no longer accommodate a conference on that date. IT IS HEREBY

ORDERED THAT the parties shall instead appear for a conference on Wednesday, December 16,

2020 at 2:00 p.m. The conference will occur remotely through the CourtCall videoconference

platform. The Court will email the parties directly with instructions for accessing the CourtCall

proceeding. A separate order will follow containing instructions for members of the public to

monitor the proceedings.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceedings with Defendant prior to the conference. If Defendant consents, and is able

to sign the form (either personally, or, in accordance with Standing Order M10-468, 20-mc-174

(CM) (S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with

the executed form at least 24 hours prior to the proceeding. In the event that Defendant consents,

but counsel is unable to obtain or affix Defendant’s signature on the form, the Court will conduct
          Case 1:14-cr-00774-RJS Document 57 Filed 12/07/20 Page 2 of 4




an inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to

add Defendant’s signature to the form.

SO ORDERED.

Dated:         December 7, 2020
               New York, New York

                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation




                                                2
              Case 1:14-cr-00774-RJS Document 57 Filed 12/07/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
          JAVIER LAVAYEN,
                                           Defendant.                             14‐CR‐774 (RJS)
-----------------------------------------------------------------X


Check Proceeding that Applies


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




                                                                     3
            Case 1:14-cr-00774-RJS Document 57 Filed 12/07/20 Page 4 of 4




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.


Date:             _________________________
                    Signature of Defense Counsel



Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          4
